—Determination of respondent New York City Housing Authority, dated July 13, 1998, which denied petitioner’s grievance of respondent’s decision that petitioner does not qualify as a remaining family member entitled to succeed to the subject public housing apartment previously leased to her half-sister, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Barbara Kapnick, J.], entered April 13, 1999), dismissed, without costs.
Upon review of the record, we find that there was substantial evidence (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 180) to support respondent’s determination that petitioner was not entitled to succeed to the lease as a remaining family member. Petitioner never obtained written approval from the project management to become a permanent member of the then authorized tenant family (see, NY City Hous Auth Mgt Manual ch VII [E] [1] [a], [d]; Matter of Powell v Franco, 276 AD2d 430, 430-431; Matter of Davis v Franco, 270 AD2d 55, 56). We have considered petitioner’s remaining arguments and find them unavailing. Concur— Nardelli, J. P., Tom, Andrias, Rubin and Saxe, JJ.